Order, Supreme Court, New York County, entered January 28, 1974, unanimously reversed, insofar as appealed from, on the law and in the exercise of discretion, and the cross motion of plaintiff-respondent for discovery and inspection of defendant-appellant’s books and records denied, without costs and without disbursements. The order is overbroad, granting as it does discovery and inspection of “all books and records relevant to the allegations of the complaint”. There has been neither service of a notice of discovery nor an examination, and the cross notice of motion is utterly lacking in specificity. This disposition is without prejudice to a renewed application identifying the books and records sought. (See Rios v. Donovan, 21 A D 2d 409.) Concur — Markewich, J. P., Kupferman, Murphy, Steuer and Tilzer, JJ.